Citation Nr: 0524894	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from February 1963 
to February 1983.  He died in November 2001 at the age of 
57 years.  The appellant is the surviving spouse of the 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the issue 
of entitlement to service connection for the cause of the 
veteran's death.  

The Board remanded this case in June 2004 for further 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
in November 2001, at the age of 57 years as a result of 
metastatic esophageal cancer.  No other disorder was listed 
as a condition contributing to the veteran's death.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability.  

4.  Esophageal cancer is related to the veteran's in-service 
exposure to herbicides.  




CONCLUSIONS OF LAW

1.  Esophageal cancer was incurred in active military duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A disability incurred as a result of service caused the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the cause of death issue currently on appeal.  
This is so because the Board is taking action favorable to 
the appellant, and a decision at this point poses no risk of 
prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2004).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2004).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death-e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2004).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2004).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2004).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In the present case, the certificate of death indicates that 
the veteran died in November 2001, at the age of 57 years as 
a result of metastatic esophageal cancer.  No other disorder 
was listed as a condition contributing to the veteran's 
death.  At the time of the veteran's death, service 
connection had not been established for any disability.  

Throughout the current appeal, the appellant has essentially 
contended that service connection for the veteran's death is 
warranted based on his treatment for esophageal cancer.  In 
particular, the appellant has asserted that the veteran's 
service in Vietnam resulted in his exposure to Agent Orange 
which, in turn, caused him to develop esophageal cancer that 
subsequently led to his demise.  

In this regard, the Board notes that, under the provisions of 
38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See, 38 C.F.R. § 3.309(e), Note 2 
(2004).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era (e.g., during the 
period beginning on January 9, 1962 and ending on May 7, 
1975) and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  Id.  See also McCartt 
v. West, 12 Vet. App. 164, 168 (1999).  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  Service in Vietnam includes 
service in the waters offshore or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. §§ 3.313(a) & 3.307(a)(6)(iii) (2004).  

Service personnel and medical records available in the 
present case indicate that the veteran served in Vietnam.  
Specifically, the DD 214, Certificate Of Release Or Discharge 
From Active Duty (DD 214), indicates that the veteran had 
approximately 13 years and two months of foreign service and 
that he received the Vietnam Services Medal with 6 Devices, 
Republic of Vietnam Gallantry with 1 Device, and the Republic 
of Vietnam Campaign Medal.  Additionally, service medical 
records reflect treatment for various complaints at a United 
States military medical facility in Vietnam between March 
1970 and March 1973.  Consequently, the Board concludes that 
the competent evidence of record clearly indicates that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  As such, the veteran's in-service exposure to 
herbicides is conceded.  

Importantly, the relevant evidence of record confirms that 
the veteran had esophageal cancer.  As previously discussed 
in this decision, the certificate of death indicates that the 
veteran died in November 2001 as a result of metastatic 
esophageal cancer.  Further, statements dated in December 
2001 and January 2003 from the veteran's treating physician 
indicate that the veteran had esophageal cancer which was 
classified as an upper aero-digestive malignancy.  

The Board acknowledges that cancer of the esophagus is not 
listed as a disease deemed to be associated with exposure to 
certain herbicide agents.  See, 38 C.F.R. § 3.309(3) (2004).  
Further, the Board notes that service medical records are 
negative for complaints of, treatment for, or findings of 
esophageal cancer.  

In fact, the retirement examination conducted in January 1983 
demonstrated no pathology of the veteran's esophagus.  The 
first competent evidence of esophageal cancer is dated in 
November 2001, the date of the veteran's demise.  

Importantly, however, the claims folder contains competent 
evidence associating the veteran's esophageal cancer to his 
in-service exposure to herbicides.  Specifically, in the 
January 2003 letter, the veteran's treating physician 
explained that the veteran's esophageal cancer, which is 
classified as an upper aero-digestive malignancy, "as likely 
as not . . . originated in . . . [his] respiratory system and 
spread."  In addition, this private physician expressed his 
opinion that the veteran's upper aero-digestive/respiratory 
malignancy "has been directly linked to Agent Orange 
exposure."  Previously, in the December 2001 letter, this 
same doctor had concluded that the veteran's malignancy "was 
a result of his Agent Orange exposure while in the service."  

The Board acknowledges that, based upon consideration of 
existing studies, the Secretary of VA, under the authority 
granted by the Agent Orange Act of 1991, has specifically 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for gastrointestinal tumors.  


Further, although the Secretary also determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for certain respiratory disorders, such 
respiratory disabilities not subject to a presumption of 
association with herbicide exposure have been determined to 
include respiratory disorders other than respiratory cancers 
such as chronic bronchitis, asthma, pleurisy, pneumonia, and 
tuberculosis.  64 Fed. Reg. 59,232 (Nov. 2, 1999).  

The National Academy of Sciences (NAS), and all other sound 
medical and scientific information and analysis available to 
the Secretary, the Secretary has found that a presumption of 
service connection is not warranted for diseases of the 
esophagus, 68 Fed. Reg. 27637 (May 20, 2003).

There is no positive evidence of record that rebuts the 
findings in the appellant's private medical evidence.  The 
NAS report generally addresses the relationship of listed 
diseases to exposure to herbicides.  The evidence in favor of 
the appellant's claim in this case shows that the veteran's 
cancer originated in the respiratory system and spread to his 
esophagus.

Based upon the Secretary's findings (which were determined 
from medical studies) as well as the facts of this particular 
case (which demonstrate a positive relationship between the 
esophageal cancer that caused the veteran's death to a 
respiratory cancer, which is a presumptive disorder due to 
exposure to herbicides), the Board must conclude that 
competent evidence of record supports the appellant's claim 
for service connection for the cause of the veteran's death.  

Service connection for the cause of the veteran's death is, 
therefore, warranted.  See, 38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).  





ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


